Response to Applicant’s Arguments
	Applicant’s arguments filed 7/8/2022 have been fully considered, and they are persuasive.
	The restrictions on claims 2, 3, 5, 9, 13, 14, 18, 20, 21, 23, 63, 70, 72, 74, 78, 79, 81, 83, 85, 87, 89, 90, 91, 100, and 101 have been withdrawn to rejoin the pending claims, so the allowed claims are 1-3, 5, 9, 11-14, 18, 20-21, 23, 25, 29-30, 32-33, 39, 41-42, 44, 46, 49, 52-54, 56, 60, 63-64, 66, 68, 70, 72, 74, 78-79, 81, 83, 85, 87, 89-91, 95, 100-101 (48 claims)..
				Reason for Allowance
The following is an examiner’s statement of reasons for allowance: receiving the 2D medical images uploaded by an end-user via a Web Application; processing the 2D medical images and automatically generating a 3D printable model of a patient specific anatomic feature from the 2D medical images using a segmentation technique to classify pixels within the 2D medical images and an anatomic feature identification algorithm to identify the patient specific anatomic feature by probabilistically matching the classified pixels against a graph database of medical images anatomical features; and 3D printing the 3D printable model as a 3D physical model such that the 3D physical model represents a 1:1 scale of the patient specific anatomic feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616